UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) CASENO.: 1:96 CR 009
)
)
PLAINTIFF, ) JUDGE DONALD C. NUGENT
)
V. )
)
SAMUEL L. BUOSCIO, ) MEMORANDUM OPINION
)
DEFENDANT. )

This matter comes before the Court upon Defendant’s Motion for an Order to the Bureau
of Prisons for Medical Assistance requesting the Court to order the Bureau of Prisons (“BOP”) to
respond to Defendant’s medical health needs requests, pursuant to 18 U.S.C. § 3621(b). (Docket
#153).

FACTUAL AND PROCEDURAL HISTORY

On July 11, 1997, this Court convicted and sentenced Mr. Buoscio to a term of 57-months
imprisonment in federal custody to run consecutive with his State of Ohio prison sentence in Case
No. 91 CR 71433. (Docket #104).

On October 8, 2019, Mr. Buoscio filed a Motion that outlined his medical conditions—
including monthly surgeries and rehabilitation procedures—and requested this Court to issue an
order directing the BOP to respond to his requests for assistance in transferring his medical records
and equipment to the designated BOP facility upon the completion of his Ohio prison sentence and
upcoming transfer to federal custody. (Docket #153).

On November 1, 2019, the United States, in response to Defendant’s Motion, emphasized

the preclusion for the Court to direct the BOP to house Mr. Buoscio in a particular facility. (Docket
#154). However, the United States asserted their support of the Court’s issuance of an order

recommending that the BOP designate Mr. Buoscio to a proper facility capable of meeting his

medical needs and recommending that the BOP follow appropriate channels to coordinate with the

Ohio prison authorities to transfer all of Mr. Buoscio’s medical records and equipment to the BOP.
ANALYSIS

The BOP determines the type of facility in which to house a prisoner, as well as the location
and length of any term that a prisoner spends in any particular type of facility. See 18 U.S.C. §§
3621(b), 3624(c). In making the determination, the BOP is required to meet the “medical health
needs” of inmates. See 18 U.S.C. § 3621(b).

Statutes describing the BOP’s responsibilities do contemplate court recommendations
regarding the placement of prisoners. See 18 U.S.C. § 3621(b)(4)(B).' These recommendations are
among factors that the BOP must consider in determining a prisoner’s placement. Jd. Further,
Section 3621 makes clear that a sentencing court may only recommend that a defendant be
imprisoned in a particular type of facility, it has no power to actually order such a placement. See 18
U.S.C. § 3621(b).

Recognizing that a courts recommendation is not binding on the BOP, this Court
recommends, without objection, that the BOP designate Mr. Buoscio to an appropriate facility
capable of meeting his medical health needs and pursue proper procedures to coordinate with Mr.
Buoscio’s Ohio state prison authorities in order to transfer all of his medical records and equipment

to the BOP.

 

‘While the BOP must consider any statement that the court may have made as to the "type of penal or
correctional facility," when determining an inmates placement and programming at sentencing, it is unclear whether
district courts have any authority to make such recommendations when acting on post-sentencing motions. See 18
U.S.C. § 3621(b).
CONCLUSION
For the reasons set forth above, Defendant’s Motion requesting the Court take action to
ensure his medical needs are met is GRANTED IN PART. The Court has no authority to order the
BOP to take the specific actions requested but does RECOMMEND that the BOP designate an
appropriate facility to meet Defendant’s medical needs and to coordinate with the Ohio state prison
to properly transfer the relevant medical records and devices upon the BOP’s designation.

IT IS SO ORDERED.

nell ¢. Aecagt
Mal -| ne Mnf
DONALD C. NUGENT, /

United States District judge

a
— =

DATED: N: ks ta | L, 20 (J
